DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9 and 17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 currently reads “The system of claim 7, claim 8,”. It is unclear if the applicant intended to amend claim 9 to depend from claim 8 as the reference to claim 7 still exists. The examiner will assume that claim 9 is intended to still depend from claim 7.
Claim 17 recites the limitation "the housing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites “the septum activator” in line 5. While an “activator” was previously recited in claim 1, it was not referred to as a septum activator. The examiner will assume these refer to the same thing however the language should be consistent.
Claim 17 recites the limitation "the initial position" in line 6.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soderholm (US 2007/0270754 A1, cited previously) in view of Haindl et al. (US 4,871,356, cited previously and hereafter ‘Haindl’), and further in view of Stout et al. (US 2012/0065612 A1, cited previously and hereafter ‘Stout’).
As to claim 1, Soderholm discloses an extravascular system (Figs. 1-14) for accessing the vasculature of a patient (see paragraphs 0002-0005 & 0022), comprising: a catheter adapter (14) having a distal end (distal end where catheter 24 is attached – see Figs. 1-2), a proximal opening (opening within Luer lock member 30a – see Fig. 6) and a lumen disposed therebetween (lumen not explicitly shown but is necessarily present for passage of needle 12 and fluids therethrough), the distal end supporting a catheter (24); an access port (28) coupled to an outer surface of the catheter adapter (Fig. 2, para 0023).
Soderholm does not expressly recite that the access port has an inner lumen that is in fluid communication with the lumen of the catheter adapter and a defeatable barrier disposed within the lumen of the catheter adapter and selectively forming a sealed interface with the inner lumen of the access port. Haindl discloses an access port (17; see Figs. 1-3) that has an inner lumen (see lumen within 17 in Fig. 2) that is in fluid communication with the lumen of the catheter adapter (52) and a defeatable barrier (hose portion 17a) disposed within the lumen of the catheter adapter and selectively forming a sealed interface with the inner lumen of the access port (“The hose portion 17a forms a valve separating the injection port 17 from the interior of the connector 15 and being opened by the fluid pressure in the injection port 17” – see para beginning line 33 col. 4 & Fig. 2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Soderholm in view of Haindl such that the access port has an inner lumen that is in fluid communication with the lumen of the catheter adapter and includes a defeatable barrier disposed within the lumen of the catheter adapter and selectively forming a sealed interface with the inner lumen of the access port. One would have been motivated to do so in order to allow fluid injection into the lumen of the catheter adapter through the access port, while otherwise keeping the access port closed/sealed (see para beginning line 33 col. 4 & Fig. 2 of Haindl).
Soderholm and Haindl are silent to a blood control valve disposed within the lumen of the catheter adapter and dividing the lumen of the catheter adapter into a proximal fluid chamber and a distal fluid chamber; a plurality of grooves forming air channels disposed on an outer surface of the valve and/or on an inner surface of the lumen of the catheter adapter. Stout discloses a blood control septum (50 or 150) disposed within the lumen (16) of the catheter adapter (14) and dividing the lumen of the catheter adapter into a proximal fluid chamber (64) and a distal fluid chamber (62); a plurality of grooves (72) forming air channels disposed on an outer surface of the valve (see Fig. 2B, para 0044) and/or on an inner surface of the lumen of the catheter adapter (see channels 70 in Fig. 2A and para 0037). It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Soderholm/Haindl to include a blood control valve disposed within the lumen of the catheter adapter and dividing the lumen of the catheter adapter into a proximal fluid chamber and a distal fluid chamber; a plurality of grooves forming air channels disposed on an outer surface of the valve and/or on an inner surface of the lumen of the catheter adapter. One would have been motivated to do so in order to control what flows through the lumen of the catheter adapter, for example to allow for flashback of blood and to relieve positive pressure within the forward chamber (see para 0010, 0037, 0041, 0044 of Stout).
Soderholm and Haindl are further silent to an activator having a base and a probe end, the activator being movably positioned within the proximal fluid chamber. However Stout discloses an activator (80) having a base (proximal end 86) and a probe end (leading edge 92), the activator being movably positioned within the proximal fluid chamber (see Fig. 4, para 0039). It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Soderholm/Haindl further in view of Stout to include an activator having a base and a probe end, the activator being movably positioned within the proximal fluid chamber. One would have been motivated to do so as Stout teaches using a septum activator substantially as claimed for controlling a degree of opening of the blood control septum when a device is attached to a proximal end of the catheter adapter (see Figs. 4, 5, para 0039, 0051).

As to claim 2, Soderholm in view of Haindl and Stout teach the system of claim 1 as described above. Soderholm further teaches a housing (20a) removably coupled to the proximal opening of the catheter adapter (see Fig. 5); and a safety clip (46) configured to secure a sharpened tip (12a) of an introducer needle (12) (see para 0031, 0032, Fig. 6).
As to claim 3, Soderholm in view of Haindl and Stout teach the system of claim 2 as described above. Soderholm further teaches wherein the safety clip is configured to engage and disengage the catheter adapter (see para 0030, finger 54 of clip 46 engages catheter hub 14).
As to claim 4, Soderholm in view of Haindl and Stout teach the system of claim 3 as described above. Soderholm further teaches a pawl (finger 54) that forms a portion of the safety clip and selectively positioned within a proximal rim of the catheter adapter to maintain engagement between the housing and the catheter adapter (para 0027, 0030).
As to claim 5, Soderholm in view of Haindl and Stout teach the system of claim 4 as described above. Soderholm further discloses wherein upon removal of the introducer needle from the catheter adapter, the safety clip is released and the pawl is disengaged from the proximal rim of the catheter adapter, thereby disconnecting the housing from the catheter adapter (see para 0031).
As to claim 6, Soderholm in view of Haindl and Stout teach the system of claim 2 as described above. Soderholm further discloses a flag (block 48) that extends from a body of the safety clip (Fig. 4, para 0031); wherein the flag is biased away from a distal aperture disposed in a first wall of the housing into a biased position when the introducer needle extends through the distal aperture; and in response to the distal tip of the introducer needle being withdrawn into the housing and disposed distal to the distal aperture, the flag is released from the biased position and blocks the distal aperture thereby preventing the distal tip from exiting the distal end of the housing through the distal aperture (see para 0031).
As to claim 7, Soderholm in view of Haindl and Stout teach the system of claim 2 as described above. Soderholm further discloses wherein the safety clip avoids contact with the catheter adapter (clip avoids contact once removed from catheter adapter as seen in Fig. 6).
As to claim 8, Soderholm in view of Haindl and Stout teach the system of claim 1 as described above. Soderholm further discloses a tether (22) having a first end coupled to a needle hub (16) of an introducer needle (12) and a second end coupled to a housing (20a) (see Fig. 2, para 0022, 0025).
As to clam 9, Soderholm in view of Haindl and Stout teach the system of claim 7 as described above. Soderholm further discloses wherein the housing comprises a needle shield (housing 20a is part of “tip shield 20” which shields tip of needle 12 – see para 0023, 0025).
As to claim 10, Soderholm in view of Haindl and Stout teach the system of claim 8 as described above. Soderholm further discloses wherein the tether (22) has a length that is less than a distance between the sharpened tip and a base of the introducer needle (see Fig. 2, para 0025).
As to claim 11, Soderholm in view of Haindl and Stout teach the system of claim 8 as described above. Soderholm further discloses wherein the tether (22) prevents removal of the sharpened tip from the housing (para 0025).
As to claim 14, Soderholm in view of Haindl and Stout teach the system of claim 1 as described above. Furthermore the defeatable barrier added in view of Haindl (see rejection of claim 1 above) is its own independent element/part and the blood control valve added in view of Stout (see rejection of claim 1 above) is also its own independent element/part. Therefore when modifying Soderholm as taught above it would have been further obvious to one having ordinary skill in the art to do so such that the defeatable barrier is independent and separate from the blood control valve. One would have been motivated to do so as the respective references teach them as independent and distinct parts and make no mention of combining the defeatable barrier and the blood control valve (see above-cited sections of Haindl and Stout).
As to claim 15, Soderholm in view of Haindl and Stout teach the system of claim 1 as described above. Soderholm further discloses a washer (58) disposed within a proximal end of a housing (20a) and separated from a safety clip (40) by a wall (see Fig. 5, safety clip 40 held in compartment 38 where a wall of the compartment separates washer 58 and clip 40); wherein the washer comprises an aperture configured to prevent passage of a needle feature (enlarged diameter portion 60) of an introducer needle (12), the washer and the needle feature thereby securing a distal tip of the introducer needle in the housing when the distal tip of the introducer needle is withdrawn into the housing (see para 0031, Fig. 6).
As to claim 16, Soderholm in view of Haindl and Stout teach the system of claim 1 as described above. Soderholm is not explicit to the limitations of claim 16 however Stout teaches wherein the blood control valve comprises a septum valve (see para 0007, 0008, 0032). Thus when modifying Soderholm as noted above it would have been further obvious to one having ordinary skill in the art before the effective filing date of the present invention to do so such that the blood control valve comprises a septum valve. One would have been motivated to do so as Stout teaches that a septum valve provides the functionality of being compatible with blood and allowing for containment of blood while also permitting opening once activated by a septum activator (see para 0010, 0031, 0041 of Soderholm).

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soderholm in view of Haindl and Stout as applied to claim 1 above, and further in view of Lemieux (US 5,084,023, cited previously).
As to claim 12, Soderholm in view of Haindl and Stout teach the system of claim 1 as described above, but each are silent to wherein the blood control valve is distal to the defeatable barrier in the lumen of the catheter assembly. However Lemieux teaches a catheter hub 14 and reads “The catheter hub has a return valve with a gasket which seals any blood flow from the catheter hub after removal from the needle, by means of the materials chosen for the gasket and the location of the gasket on the catheter hub assembly” (paragraph beginning line 32 col. 2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to alter the location of the blood control valve as it relates to other parts of the system, such as placing the blood control valve distal to the defeatable barrier. One would have been motivated to do so in order to control where blood flow is sealed (see paragraph beginning line 32 col. 2 of Lemieux).
As to claim 13, Soderholm in view of Haindl and Stout teach the system of claim 1 as described above, but each are silent to wherein the defeatable barrier is distal to the blood control valve in the lumen of the catheter assembly. However Lemieux teaches a catheter hub 14 and reads “The catheter hub has a return valve with a gasket which seals any blood flow from the catheter hub after removal from the needle, by means of the materials chosen for the gasket and the location of the gasket on the catheter hub assembly” (paragraph beginning line 32 col. 2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to alter the location of the blood control valve as it relates to other parts of the system, such as placing the blood control valve such that the defeatable barrier is distal to the blood control valve in the lumen of the catheter assembly. One would have been motivated to do so in order to control where blood flow is sealed (see paragraph beginning line 32 col. 2 of Lemieux).

Allowable Subject Matter
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 17, though the claim is rejected under 35 USC 112 as noted above, the prior art of record, including Soderholm, Haindl and Stout does not appear to teach the limitations of wherein the housing comprises a distal end and a proximal end; an outer surface of the catheter adapter is disposed within the distal end of the housing; and the distal end of the housing extends distal to the base of the septum activator when the septum activator is in the initial position in combination with the limitations of claim 1.

Response to Arguments
Applicant’s Remarks submitted 2/23/22 have been considered but they are not persuasive. The applicant argues that Stout fails to disclose a relationship between the claimed blood control valve and the defeatable barrier such that they both co-exist. While Stout may not teach both a blood control valve and defeatable barrier, Stout is not the primary reference in the rejection. Stout was only cited to add the blood control valve (as well as the septum activator) and not the defeatable barrier to Soderholm. The examiner disagrees with the statement that modifying the catheter assembly of Soderholm to “include such a septum… would make the side port 28 of Soderholm inoperable”. The applicant seems to argue as if the defeatable barrier is what must comprise a plurality of grooves forming air channels. However, the claim requires a plurality of grooves forming air channels disposed on an outer surface of the blood control valve and/or on an inner surface of the lumen of the catheter adapter. The defeatable barrier as added by Haindl is what interacts with and forms a sealing interface with the inner lumen of the access port (see Fig. 2 of Haindl). The blood control valve (which applicant refers to as a “septum” in the Remarks) is a separate component from the defeatable barrier and the side port. Therefore, it is not clear how adding a separate blood control valve would render the side port of Soderholm inoperable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783